UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7809


ARTHUR LEE BUTLER, JR.,

                       Petitioner – Appellant,

          v.

ERIC WILSON, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00384-HEH)


Submitted:   March 27, 2014                 Decided:   April 3, 2014


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Butler, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur      Lee   Butler,     Jr.,     appeals   from    the     district

court’s   order       dismissing    Butler’s       28    U.S.C.    § 2241       (2012)

petition for lack of jurisdiction.                  Butler’s petition sought

retroactive application of the Fair Sentencing Act’s statutory

mandatory minimum sentences.             Butler was sentenced prior to the

effective date of the Act.          We have reviewed the record and the

arguments on appeal and conclude that Butler’s claim is without

merit.    See United States v. Bullard, 645 F.3d 237, 248-29 (4th

Cir.   2011).     Accordingly,      we    grant    permission      to   proceed    in

forma pauperis and affirm the judgment of the district court.

We   dispense   with     oral   argument      because    the   facts      and   legal

contentions     are    adequately   presented       in   the   materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2